DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 12/19/2019 has been received and reviewed. The foreign references that have been crossed out have been considered based on their figures, but as applicant has cited their English abstracts without providing an English translation for the abstracts, the abstracts have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/162861 to Horikawa et al (Horikawa).
Regarding claim 1, Horikawa teaches:
A forward/backward movement device (2), comprising:
a case (28); 
a forward/backward member (22) which moves forward and backward with respect to the case;
and a drive mechanism (26) which locks the forward/backward member, wherein the drive mechanism includes:

a gear section (68) which rotates, by rotation of the drive shaft, in a direction substantially perpendicular with respect to the drive shaft, as a rotation axis (fig 7); an arm section (72) which rotates by rotation of the gear section;
and a lock portion including a conversion mechanism (56) and an engaging section (46), the conversion mechanism being configured to change rotation of the arm section into linear motion (rotation of 72 turns into linear motion of 56), the engaging section being a section to be engaged with the forward/backward member (fig 6),
wherein the forward/backward member and the drive section are housed in the case such that respective axes of the forward/backward member and the drive section are substantially parallel to each other (fig 7), 
and the arm section includes a rotation axis (rotation axis about which 72 rotates; fig 6), wherein a plane containing a rotation direction of the arm section with the rotation axis is substantially parallel with respect to a plane containing an axial direction of the drive section and an axial direction of the forward/backward member (fig 6).  
Regarding claim 2, Horikawa teaches:
The forward/backward movement device according to claim 1, wherein the forward/backward member and the drive section are provided adjacent to each other (fig 7).
Regarding claim 3, Horikawa teaches:
The forward/backward movement device according to claim 1, wherein the gear section is disposed such that a part of the gear section is positioned in a recess portion (42) formed by the drive section main body and the drive shaft (fig 7).
Regarding claim 5, Horikawa teaches:
The forward/backward movement device according to claim 1, comprising an operation section (36) in connection with the gear section, wherein an engaged state of the lock portion in engagement with the forward/backward member is released by movement of the operation section (fig 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162861 to Horikawa et al (Horikawa).
Regarding claim 4, Horikawa teaches:
The forward/backward movement device according to claim 1, wherein a terminal (64) which supplies a power source to the drive section is provided on a side opposite to the forward/backward member with respect to the drive section (fig 7). Although Horikawa 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.